Citation Nr: 1618288	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg varicose vein disorder, to include as secondary to service-connected right leg varicose vein disorder.

3.  Whether an August 1996 rating decision that denied service connection for a back disability should be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion
		
ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2013, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

The issue of whether an August 1996 rating decision that denied service connection for a back disability should be revised on the basis of CUE has been raised by the record in a January 2016 post-remand brief, but has not been adjudicated by the AOJ.  However, as will be discussed further below, because this issue is inextricably intertwined with the issues of whether new and material evidence has been received to reopen the Veteran's claims for service connection for a low back disability and a left leg varicose vein disorder, the claims must be considered together.   

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted above, in April 2013, the Board remanded the Veteran's claims to the AOJ for additional evidentiary development, to include directing the AOJ to obtain and review his most recent VA treatment records and obtain and review treatment records from the Social Security Administration concerning his award of disability benefits.  Although this development was completed, a directive requesting that the AOJ review and consider private treatment reports of record that have been translated into English was erroneously omitted.  As such the claims must be remanded for consideration of this evidence.

In addition, in his January 2016 post-remand brief, the Veteran contends that the August 1996 rating decision, which denied the claim of entitlement to service connection a back disorder, contains errors in fact and law such that the results would have been manifestly different but for the alleged errors.  He has therefore raised the issue of CUE in the first instance.

CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error(s).  Fugo v. Brown, 6 Vet. App. 40 (1993). Even assuming the presence of error, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. Id. at 43-44.  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The Board finds that the issue of CUE and the claim to reopen the claims of entitlement to service connection for a back disorder and a left leg varicose vein disorder, to include as secondary to the Veteran's service-connected right leg varicose vein disorder, are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, action on the claims to reopen service connection for a back disability and a left leg varicose vein disorder, to include as secondary to a right leg varicose vein disorder, is deferred pending AOJ adjudication of the Veteran's CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding how to substantiate a claim based on CUE.  He must be afforded a reasonable period of time to submit any additional evidence or argument.  Thereafter, adjudicate the motion alleging CUE.  

2.  If additional evidence or argument related to the claim to reopen entitlement to service connection for a back disorder is received, issue a Supplemental Statement of the Case adjudicating the claim.  The SSOC must include consideration of private treatment reports of record that have been translated into English.  The matter should then be returned to the Board, if necessary, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




